Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
Status of Claims
	Claims 1-6, 8-16, and 18-20 were previously pending and subject to the final office action mailed August 25th, 2022. In the Response, submitted November 22nd, 2022, claims 1, 11, and 20 were amended. Therefore, claims 1-6, 8-16, and 18-20 are currently pending and subject to the following Non-Final Office Action.

Information Disclosure Statement 
	The information disclosure statement (IDS) submitted on 011/22/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on November 22nd, 2022, have been fully considered and each argument will be respectfully address in the following non-final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 14-22 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-6, 8-16, and 18-20 have been fully considered but are found not persuasive and are moot in view of the amended rejection that may be found starting on page 9 of this non-final office action.
	On pages 15-16 of the Response, the Applicant argues that the emphasized elements of claim 1 (on pages 15-16 of the Response) do not recite a mental process. Further, on page 16 of the Response, the Applicant submits “For example, claim 1 recites “extracting sections of data provided by the seller of the customer using at least one regular expression,” “providing the real time confirmation to the seller and the customer by updating a website so the seller and the customer have real time access to up-to-date shipment information,” and “transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized, “which are not mental processes that can be practically performing in the human mind”. 
	The Examiner respectfully disagrees that these limitations, in part, do not recite an abstract idea directed towards a mental process. The emphasized claim features directed towards converting a received transaction indication into a shipment request by formatting the transaction indication according to a standardized format required by a shipper, extracting sections of data provided by a seller/customer, generating a message containing the formatted shipment request, transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized, and providing the real time confirmation to a seller/customer recite concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work. The Examiner notes “the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (see MPEP 2106.04 (a)(2)(III)). Further, the claim features for formatting information into a machine-readable format, extracting sections of data using at least one regular expression, and transmitting information (i.e., the generated message and real time confirmation via a website) are considered to be additional elements. In particular, the steps for formatting information into a machine-readable formation and extracting sections of data using a regular expression are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)).
	On page 16 of the Response, the Applicant argues “the Examples also explain that the claim is eligible because the claim as a whole integrates the method into a practical application. In particular, the claim recites a combination of additional elements including […]”; “Like claim 1 of Example 42 […] the amended claims integrate the purported judicial exception into a practical application because they recite elements that provide a specific improvement over prior systems such as improving shipment transparency by providing formatting and information relay in real time to ensure all parties have access to up-to-date shipment data”; “the claims leverage technology to accomplish something that could not be done before, such as real time transmission and conversion of information between multiple entities that allows for coordination of shipments involving several parties and enables all parties to have access to up-to-date -data, by performing various steps in a technical manner”. 
	The Examiner respectfully disagrees that the amended claim 1 integrates the judicial exception into a practical application and that the features of amended claim 1 are similar or consistent with the features Example 42 that are considered to recite a practical application of a judicial exception. Example 42 describes a technical problem wherein medical providers have difficulty sharing updated patient information between each other because patient records are updated/stored on a computer in a non-standard format according to the hardware or software platform is in use by the computer and, as such, cannot be consolidated due to format inconsistencies between medical provider computer systems. Accordingly, Example 42 describes 
 method for updating patient information (in a non-standardized format), converting and consolidating the updated information in a standardized format (such that it can be accessed by each user device connected to the network), and providing the standardized updated information to each user. The amended claim 1 differs from Example 42 because it is unclear whether the steps for “transforming non-standardized information received from the shipper into a real time standardized confirmation” are directed towards transforming the information from a non-standardized machine-readable format to a standardized machine-readable format that is required/enables the receiving system to access the information, or if the information is merely being manipulated from one human readable format to another human readable format. As discussed above, Example 42 recites a technical solution to a technical problem by converting information uploaded in a non-standardized format according to the local computer/software to a standardized format that enables various other user devices to access the information. In accordance with the Applicant’s disclosure, “a shipper may […] also provide shipment updates in a certain format that is unreadable by customers and sellers. System 302 may therefore provide formatting to messages between a seller, customer, and shipper according to the requirements of each party” (¶ [0073], Specification); “messages may be formatted into a human- readable format” (¶ [0076]); “System 302 may then receive a shipping estimate from the shipper, and reformat the shipping estimate to a human-readable format for transmitting to the customer” (¶ [0083]). Therefore, the claimed steps for transforming non-standardized information received from a shipper into a real time standardized confirmation may be considered to encompass steps for merely transforming information from one human-readable format to another human-readable format, which may further be considered a mental process. The Examiner notes “the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea” (see MPEP 2106.04 (a)(2)(III)).
	On pages 20-22 of the Response, the Applicant submits “As explained above, these elements of amended claim 1 do not recite and abstract idea under Step 2A, Prong One […]  Accordingly, these elements should be treated as “additional elements”, and the Office is required to conduct a meaningful Step 2B analysis for these elements”; “Moreover, none of these elements are well-understood, routine, or conventional, and the Office has not proved otherwise. In particular, there is no showing that the amended elements of […] are well-understood, routine, and conventional”. 
	In view of the amendments to the independent claims, the Examiner maintains that the independent claims do not recite any additional elements that amount to significantly more than the abstract idea. As discussed above, the amended claim features directed towards extracting sections of data provided by a seller/customer, generating a message containing the formatted shipment request, transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized, and providing the real time confirmation to a seller/customer recite concepts of collecting information, analyzing the information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, these limitations recite concepts of commercial interactions in the form of business relations (see MPEP 2106.04(a)(2)(II)). Furthermore, the claim features for formatting information into a machine-readable format, extracting sections of data using at least one regular expression, and transmitting information (i.e., transmitting the generated message and real time confirmation via a website) are considered to be additional elements. In particular, the steps for formatting information into a machine-readable formation and extracting sections of data using a regular expression are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). The Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)).

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 22-26 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-6, 8-16, and 18-20 have been fully considered and are considered to be persuasive. In view of the amendments, the independent claims and their dependents are found to overcome the prior art of record. The Examiner has provided a detailed explanation of why the claims are found to overcome the pertinent prior art of record on page 27 herein. 








Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 11, and 20 similarly recite “providing the real time confirmation to the seller and the customer […]”. There is insufficient antecedent basis in the claims for “the real time confirmation”. Accordingly, independent claims 1, 11, and 20, and their dependents, are rendered indefinite for reciting a limitation for which there is a lack of antecedent basis. For the sake of compact prosecution, the Examiner will interpret this limitation as reciting “the real time standardized confirmation”. 










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-6 and 8-10 are directed to a system (i.e. a machine) and claims 11-16 and 18-20 are directed to a method (i.e. a process). Thus, each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-6, 8-16, and 18-20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations in the human mind but for the recitation of generic computer components and certain methods of organizing human activity. Overall, the limitations of independent claims 1, 11, and 20 are directed towards receiving an indication of a transaction from a customer, converting/reformatting the transaction indication into a standardized shipment request format required by a shipper, providing the standardized shipment request to the shipper to initiate shipment, transforming information from a shipper into standardized information, providing the standardized information to seller/customer, updating seller information in a database, and communicating with sellers/shippers to confirm/update seller information. These limitations, individually and as a whole, recite concepts of mental processes and commercial interactions.  

	Claim 1 recites, in part:
Storing […] information of a seller in association with a plurality of items sold by the seller; 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collection and organizing information in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of business relations (MPEP 2106.04 (a)(2)(II)).

receiving an indication of a transaction, the transaction indication including an address of a customer and at least one item identifier corresponding to an item sold by the seller;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collection and organizing information in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of business relations (MPEP 2106.04 (a)(2)(II)).

 converting the transaction indication into a shipment request by formatting the transaction indication according to a standardized format required by a shipper […]; 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of business relations (MPEP 2106.04 (a)(2)(II)).

Wherein formatting the transaction indication further comprises: extracting sections of data provided by the seller and the customer […]; and populating fields of the standardized format using the extracted section;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of business relations (MPEP 2106.04 (a)(2)(II)).

generating a message containing the formatted shipment request; 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of business relations (MPEP 2106.04 (a)(2)(II)).

transmitting the message to the shipper in real time to initialize shipment of the item;
	This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of business relations (MPEP 2106.04 (a)(2)(II)).

Transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized and providing real time confirmation to the seller and the customer […].
	This limitation is directed towards certain methods of organizing human activity. In particular, the features recited in this limitation reflect concepts of commercial interactions in the form of business relations (MPEP 2106.04 (a)(2)(II)). Further, this limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)).

Receiving a seller account number corresponding to the seller and the shipper; retrieving first seller information of the seller from a […] shipper, wherein the first seller information is based on the seller account number; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation recites concepts of certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)). 

Retrieving […] second seller information of the seller, wherein the second seller information is based on the seller account number, wherein the second seller information is different from the first seller information;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation recites concepts of certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)). 

Transforming the first seller information and the second seller information to the standardized format;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, organizing information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation recites concepts of certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)). 

[…] a confirmation request to the seller when the transformed first seller information does not match the transformed second seller information; and […] an update messages to the shipper when the transformed first seller information matches the transformed second seller information, wherein the update message includes an update to the first data structure containing the first seller information. 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, organizing information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation recites concepts of certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)). 

	Thus, claim 1 and claims 2-6 and 8-10, by virtue of dependence, recite an abstract idea. Further, the following claims recite additional abstract ideas. 
	
	Claim 2 recites “receiving tracking information from the shipper; reformatting the tracking information into a human-readable format; and 43Customer No. 22,852Attorney Docket No. 14904.0246-00000 providing the reformatted tracking information to at least one of the seller or customer in real time in response to receiving an update request”. This limitation, as recited, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).	

	Claim 3 recites “wherein the transaction indication corresponds to an item return, and the shipment of the item comprises shipping the item from the customer to the seller”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).	

	Claim 4 recites “receiving a shipment cost from the shipper; receiving a refund amount and the shipment cost from the seller; transferring the refund amount to the customer; and transferring the shipment cost to the shipper”. This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).	

	Claim 5 recites “wherein the seller information further comprises a record of past transactions, each past transaction including at least one of a customer identifier, item identifier, purchase price, order number, or purchase date”. This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collection and organizing information in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).
	Claim 6 recites “wherein the seller information comprises a return period and purchase date, and the steps further comprise: calculating a difference between a current date and the purchase date; and transmitting a message to the customer in response to both receiving a return request and the difference being greater than the return period”. This limitation, as recited, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).	
	
	Claim 8 recites “wherein the first seller information and the second seller information comprise at least one of a seller address and seller bank account”. This limitation, as recited, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).	

	Claim 10 recites “receiving a request from the customer to determine a shipment cost, the request comprising a destination, delivery time, and planned item; appending seller shipping account information to the request; 45Customer No. 22,852 Attorney Docket No. 14904.0246-00000converting the request to a shipping estimate request, the shipping estimate request being created by formatting the request according to the standardized format required by the shipper; receiving a shipping estimate; reformatting the shipping estimate into a human-readable format; and transmitting the shipping estimate to the customer”. This limitation, as recited, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).	
	Claims 11 -16 and 18-19 recite limitations that are substantially similar and analogous to the limitations of claim 1-6 and 8-9, respectively. Therefore, claims 11-16 and 18-19 recite the same abstract ideas as claims 1-6 and 8-9, respectively, as discussed above. 

	Claim 20 recites, in part:
Storing […] information of a seller in association with a plurality of items sold by the seller and seller shipping account information; 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collection and organizing information in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). 

receiving a request from the customer to determine a shipment cost, the request comprising a destination, delivery time, and planned item; appending seller shipping account information to the request;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information and organizing information in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

converting the request to a shipping estimate request by formatting the request according to a standardized format required by the shipper […]; 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

Wherein formatting the transaction indication further comprises: extracting sections of data provided by the seller and the customer […]; and populating fields of the standardized format using the extracted section;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions in the form of business relations (MPEP 2106.04 (a)(2)(II)).

receiving a shipping estimate in response to the formatted shipping estimate request; 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

reformatting the shipping estimate into a human-readable format; 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

transmitting the shipping estimate to the customer;	
	This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

receiving an indication of a purchase, the purchase indication including an address of a customer and at least one item identifier corresponding to an item sold by the seller;
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collection and organizing information in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

 converting the transaction indication into a shipment request by formatting the transaction indication according to a standardized format required by a shipper […]; 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

generating a message containing the formatted shipment request; 
	This limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)). Further, this limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

transmitting the message to the shipper in real time to initialize shipment of the item;
	This limitation is directed towards certain methods of organizing human activity; in particular, this limitation recites concepts of commercial interactions (MPEP 2106.04 (a)(2)(II)).

transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized and providing real time confirmation to the seller and the customer […].
	This limitation is directed towards certain methods of organizing human activity. In particular, the features recited in this limitation reflect concepts of commercial interactions in the form of business relations (MPEP 2106.04 (a)(2)(II)). Further, this limitation, in part, is directed towards mental processes. In particular, this limitation recites concepts of collecting information, analyzing information, and displaying a particular result of the collection and analysis in a manner that is analogous to human mental work (MPEP 2106.04 (a)(2)(III)).


Receiving a seller account number corresponding to the seller and the shipper; retrieving first seller information of the seller from a […] shipper, wherein the first seller information is based on the seller account number; 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation recites concepts of certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)). 

Retrieving […] second seller information of the seller, wherein the second seller information is based on the seller account number, wherein the second seller information is different from the first seller information;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation recites concepts of certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)). 

Transforming the first seller information and the second seller information to the standardized format;
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, organizing information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation recites concepts of certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)). 

[…] a confirmation request to the seller when the transformed first seller information does not match the transformed second seller information; and […] an update messages to the shipper when the transformed first seller information matches the transformed second seller information, wherein the update message includes an update to the first data structure containing the first seller information. 
	This limitation is directed towards a mental process. In particular, this limitation recites concepts of collecting information, organizing information, analyzing information, and displaying a certain result of the collection and analysis in a manner that is analogous to human mental work (see MPEP 2106.04(a)(2)(III)). Further, this limitation recites concepts of certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions in the form of business relations (see MPEP 2106.04 (a)(2)(II)). 


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application.

	 Claims 1 and 2-6, 8-10, by virtue of dependence, recite additional elements of a processor, a non transitory storage medium, a data structure, a first data structure associated with a shipper, features for converting information into a machine readable format, extracting sections of data using at least one regular expression, features for electronically storing data (storing information on a seller in a data structure and updating a website), features for retrieving information from a memory (retrieving first seller and second seller information from a data structure), and features for transmitting information over a network (transmitting generated messages, confirmation requests via a website, update messages, and receiving information). The processor, non transitory storage medium, data structure, first data structure, features for converting information into a machine readable format, and step for extracting data using at least one regular expression are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network, retrieving information from a memory, and electronically storing/retrieving data are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the feature for converting information into a machine readable format is considered to be an additional element that is merely generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Claims 9 and 19 recite the additional element of an API for transmitting messages. The API is considered to merely be generally linking the use of the abstract idea (gathering data/information) to a particular technological environment (see MPEP 2106.05(h)). 

	Claims 11 and 12-16, 18-19, by virtue of dependence, recite additional elements of a computer, a data structure, a first data structure, features for converting information into a machine readable format, extracting sections of data using at least one regular expression, features for electronically storing data (storing information on a seller in a data structure, updating a website), features for retrieving information from a memory (retrieving first seller and second seller information from a data structure, extracting data using automatically generated database queries), and features for transmitting information over a network (transmitting generated messages, confirmation requests via a website, update messages, and receiving information). The computer, data structure, first data structure, features for converting information into a machine readable format, and step for extracting data using at least one regular expression are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network, retrieving information from a memory, and electronically storing/retrieving data are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the feature for converting information into a machine readable format is considered to be an additional element that is merely generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Claim 20 recites additional elements of a computer, a data structure, a first data structure, features for converting information into a machine readable format, extracting sections of data using at least one regular expression, features for electronically storing data (storing information on a seller in a data structure, updating a website), features for retrieving information from a memory (retrieving first seller and second seller information from a data structure, extracting data using automatically generated database queries), and features for transmitting information over a network (transmitting generated messages, confirmation requests via a website, update messages, and receiving information). The computer, data structure, first data structure, features for converting information into a machine readable format, and step for extracting data using at least one regular expression are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network, retrieving information from a memory, and electronically storing/retrieving data are considered an additional element directed to mere data gathering, thus is considered merely as insignificant extra solution activity (see MPEP 2106.05 (g)). Further, the feature for converting information into a machine readable format is considered to be an additional element that is merely generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)).

	Accordingly, processor, non transitory storage medium, computer, API, data structure, first data structure, features for converting information into a machine readable format, extracting sections of data using at least one regular expression, features for retrieving information from a memory, electronically storing/retrieving data, and features for transmitting information over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-6, 8-16, and 18-20 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 

	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-6, 8-16, and 18-20 are merely left with a processor, non transitory storage medium, computer, API, data structure, features for converting information into a machine readable format, extracting sections of data using at least one regular expression, features for electronically storing data (storing information on a seller in a data structure), features for retrieving information from a memory (retrieving first seller and second seller information from a data structure, extracting data using automatically generated database queries), and features for transmitting information over a network (transmitting messages, confirmation requests, update messages, and receiving information).
	Claims 1-6, 8-16, and 18-20 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-6, 8-16, and 18-20 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network, retrieving information from a memory, and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the steps involving the transmitting and receiving of data over a network and electronically storing information, individually and in combination with the additional claim limitations, do not demonstrate an inventive step that amounts to significantly more than the abstract idea as the courts have recognized electronic recordkeeping and transmitting data over a network to be a well-understood, routine, and conventional functions. 
	The processor, non transitory storage medium, computer, data structure, features for converting information into a machine readable format, steps for extracting sections of data using at least one regular expression, and first data structure are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for converting information into a machine readable format and API are considered to merely be generally linking the use of the abstract idea to a particular technological environment (see MPEP 2106.05(h)). 
	Viewed as a whole, claims 1-6, 8-16, and 18-20, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-6, 8-16, and 18-20 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C § 101. 
Examiner Notes
	Independent claims 1, 11, and 20 have been found to overcome the cited art of record. Further, claims 2-6, 8-10, 12-16, and 18-19 by virtue of dependence, recite the same limitations as claims 1 an 11 that overcome the cited art of record. The following is a statement of reasons for the indication of claims 1, 11, and 20 being found to overcome the cited art of record. None of the prior art of record, taken individual or in combination, teach or suggest the specific series of logical operations of independent claims 1, 11, and 20. Further, it would not have been obvious to one of ordinary skill in the art to have combined the teachings or suggestions of the prior art of record without the benefit of hindsight.

	The prior art references most closely resembling the Applicant’s claimed invention are as follows:
	Calvo U.S. Publication No. 2020/0160428;
	Streebin et al. U.S. Publication No. 2017/0154302;
	Duncan U.S. Publication No. 2005/0171862
	Feldman U.S. Publication No. 2021/0158254;
	Downing U.S. Publication No. 2021/0256468; 
	Greenberg U.S. Publication No. 2012/0066262;
	Glushko et al. “An XML Framework for Agent-based E-commerce” (1999);
	Calvo discloses a system configured to process order information upon completion of a checkout operation by a consumer and, in response to confirm payment information, the system communicates instructions including order information to a third party delivery service provider platform to prepare/ship the order based on the processed order information. Further, Calvo teaches that a delivery user may receive order information and the delivery user may interact with a user device GUI to provide a confirmation that the delivery user has performed a checkout operation upon collecting all of the requested items for the given order from the retailer. Subsequently, the delivery user is to deliver the requested items from the order to the customer address. Furthermore, the confirmation for the checkout operation that was submitted by the delivery user may be provided to the online retailer and the customer device. Calvo, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Calvo does not teach converting the transaction indication into a shipment request by formatting the transaction indication according to a standardized format required by a shipper, wherein the standardized format is a machine-readable format, wherein formatting the transaction indication further comprises: extracting sections of data provided by the seller or the customer using at least one regular expression and populating fields of the standardized format using the extracted sections. Further, Calvo does not explicitly teach transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized. Further, Calvo does not explicitly teach receiving a seller account number corresponding to the seller and the shipper, retrieving first seller information of the seller from a first data structure associated with the shipper, wherein the first seller information is based on the seller account number, retrieving from the data structure, second seller information of the seller, wherein the second seller information is based on the seller account number, wherein the second seller information is different from the first seller information, and transforming the first seller information and the second seller information to a standardized format. Further, Calvo does not explicitly teach transmitting a confirmation request to the seller when the transformed first seller information does not match the transformed second seller information and transmitting an update request to the shipper when the transformed first seller information matches the transformed second seller information, wherein the update request includes an update to the first data structure containing the first seller information.

	Streebin discloses a system configured to generate data requests to a shipping carrier, where the system may transform the data requests based on carrier specific rules tailored to the API of each shipping carrier. In particular, the system may collect an object dataset associated with the object to be shipped, including the weight and dimensions of the object. The object datasets may be collected from one or more of a user API or databases (such as a distribution center database), and included in the data requests to determine one or more service levels for the object, where the service level is associated with a rate quote specifying the cost of shipping the object. The data request (comprising the object datasets retrieved from a user API and/or database associated with a distributor) may be transformed (according to carrier specific formatting rules) into a shipping carrier-specific request based on a request format rule tailored to the API of the first shipping carrier. Streebin, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Streebin does not explicitly teach wherein formatting the transaction indication further comprises: extracting sections of data provided by the seller or the customer using at least one regular expression and populating fields of the standardized format using the extracted sections. Further, Streebin does not explicitly teach transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized and providing the real time confirmation to the seller and the customer by updating a website so the seller and the customer have real time access to up-to-date shipment information. Further, Streebin does not explicitly teach receiving a seller account number corresponding to the seller and the shipper, retrieving first seller information of the seller from a first data structure associated with the shipper, wherein the first seller information is based on the seller account number, retrieving from the data structure, second seller information of the seller, wherein the second seller information is based on the seller account number, wherein the second seller information is different from the first seller information, and transforming the first seller information and the second seller information to a standardized format. Further, Streebin does not explicitly teach transmitting a confirmation request to the seller when the transformed first seller information does not match the transformed second seller information and transmitting an update request to the shipper when the transformed first seller information matches the transformed second seller information, wherein the update request includes an update to the first data structure containing the first seller information.

	Duncan discloses a system that is configured to instantaneously (upon receiving confirmation information associated with an order) notify a buyer, seller, and shipper with the confirmation information associated with the shipment of an order, including delivery terms, address information, and a shipment date. Duncan, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Duncan does not explicitly teach transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized and providing the real time confirmation to the seller and the customer by updating a website so the seller and the customer have real time access to up-to-date shipment information. Further, Duncan does not teach converting a transaction indication into a shipment request by formatting the transaction indication according to a standardized format required by a shipper, wherein the standardized format is a machine-readable format, wherein formatting the transaction indication further comprises: extracting sections of data provided by the seller or the customer using at least one regular expression and populating fields of the standardized format using the extracted sections. Further, Duncan does not explicitly teach transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized and providing the real time confirmation to a seller and customer by updating a website. Further, Duncan does not explicitly teach receiving a seller account number corresponding to the seller and the shipper, retrieving first seller information of the seller from a first data structure associated with the shipper, wherein the first seller information is based on the seller account number, retrieving from the data structure, second seller information of the seller, wherein the second seller information is based on the seller account number, wherein the second seller information is different from the first seller information, and transforming the first seller information and the second seller information to a standardized format. Further, Duncan does not explicitly teach transmitting a confirmation request to the seller when the transformed first seller information does not match the transformed second seller information and transmitting an update request to the shipper when the transformed first seller information matches the transformed second seller information, wherein the update request includes an update to the first data structure containing the first seller information.

	Feldman discloses a platform that is configured to receive, from a plurality of different source devices, address information associated with a user. For example, a first source device may identify a physical address as “123 N Franklin St STE 200,” and a second source device may identify the same physical address as “123 North Franklin Street, Suite 200”. The platform may transform the address into a standardized format, stored in a data structure, and retrieved in JSON or XML format to be further analyzed. Feldman, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Feldman does not teach converting a transaction indication into a shipment request by formatting the transaction indication according to a standardized format required by a shipper, wherein the standardized format is a machine-readable format, wherein formatting the transaction indication further comprises: extracting sections of data provided by the seller or the customer using at least one regular expression and populating fields of the standardized format using the extracted sections. Further, Feldman does not explicitly teach transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized and providing the real time confirmation to a seller and customer by updating a website. Further, Feldman does not explicitly teach receiving a seller account number corresponding to the seller and the shipper, retrieving first seller information of the seller from a first data structure associated with the shipper, wherein the first seller information is based on the seller account number, retrieving from the data structure, second seller information of the seller, wherein the second seller information is based on the seller account number, wherein the second seller information is different from the first seller information, and transforming the first seller information and the second seller information to a standardized format. Further, Feldman does not explicitly teach transmitting a confirmation request to the seller when the transformed first seller information does not match the transformed second seller information and transmitting an update request to the shipper when the transformed first seller information matches the transformed second seller information, wherein the update request includes an update to the first data structure containing the first seller information.

	Downing discloses a system comprising an entity that is configured to obtain identification information corresponding to a sender (such as a seller), where the identification information includes usernames, passwords, address, and/or social security numbers that are stored with account information in a system database. Furthermore, the sender may be registered with a third party entity (such as a postal service agency) that provides pre-stored identification information to the system. Further, the third party entity store sender delivery data in a database associated with the third party entity and may provide the sender delivery data (usernames passwords, social security number) to the system so that the system may compare the stored sender identification information (username, passwords, SSN, address) with the delivery data provided from the third party entity (username, passwords, SSN, address). The system may then determine that the identification information does not match the delivery data provided by the third party entity database. Furthermore, the system is configured to transmit a first delivery status to a user when there is a match between the identification data and delivery data. Further, the system may determine a second delivery status based on the sender feedback of the first delivery status. The second delivery status may be determined based on sender feedback confirming, denying, or adjusting the first delivery status, such as an address pertaining to the sender. Further, the system is configured to communicate with the third party entity (delivery service agency) to adjust the delivery based on the second delivery status and the third party entity may send a confirmation response to the system regarding that the second delivery status has been accepted. Downing, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Downing does not explicitly teach transmitting an update request to the shipper when the transformed first seller information matches the transformed second seller information, wherein the update request includes an update to the first data structure containing the first seller information. Further, Downing does not teach converting a transaction indication into a shipment request by formatting the transaction indication according to a standardized format required by a shipper, wherein the standardized format is a machine-readable format, wherein formatting the transaction indication further comprises: extracting sections of data provided by the seller or the customer using at least one regular expression and populating fields of the standardized format using the extracted sections. Further, Downing does not explicitly teach transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized and providing the real time confirmation to a seller and customer by updating a website.

	Greenberg discloses a system that enables users (an individual or organization) to submit updated contact information (address information), where the updated information may be provided to designated database operators (including businesses or any group that maintains a database with information associated with the user). Upon receiving the update information from the user, the system can transmit messages to a database operator urging the database operator to review the provided updated information such that the database operator may update its user records stored in its database. Greenberg, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Greenberg does not explicitly teach receiving a seller account number corresponding to the seller and the shipper, retrieving first seller information of the seller from a first data structure associated with the shipper, wherein the first seller information is based on the seller account number, retrieving from the data structure, second seller information of the seller, wherein the second seller information is based on the seller account number, wherein the second seller information is different from the first seller information, and transforming the first seller information and the second seller information to a standardized format. Further, Greenberg does not explicitly teach transmitting a confirmation request to the seller when the transformed first seller information does not match the transformed second seller information and transmitting an update request to the shipper when the transformed first seller information matches the transformed second seller information, wherein the update request includes an update to the first data structure containing the first seller information. Further, Greenberg does not teach converting a transaction indication into a shipment request by formatting the transaction indication according to a standardized format required by a shipper, wherein the standardized format is a machine-readable format, wherein formatting the transaction indication further comprises: extracting sections of data provided by the seller or the customer using at least one regular expression and populating fields of the standardized format using the extracted sections. Further, Greenberg does not explicitly teach transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized and providing the real time confirmation to a seller and customer by updating a website.

	Glushko describes methods for enabling interoperability and simplifying the sharing an reuse of information between business domains. Further Glushko describes a server that links a set of internal and external business services to create a virtual enterprise or trading community. The server parses incoming documents and invokes appropriate services by, for example, forwarding a purchase order to an enterprise resource planning system. Further, the server also handles translation tasks and mapping information from one company’s XML documents onto document formats used by its trading partners. Glushko, however, does not explicitly teach the specific series of logical operations recited in independent claims 1, 11, and 20. In particular, Glushko does not teach converting the transaction indication into a shipment request by formatting the transaction indication according to a standardized format required by a shipper, wherein the standardized format is a machine-readable format, wherein formatting the transaction indication further comprises: extracting sections of data provided by the seller or the customer using at least one regular expression and populating fields of the standardized format using the extracted sections. Further, Glushko does not explicitly teach transforming non-standardized information received from the shipper into a real time standardized confirmation that the shipment has been initialized. Further, Glushko does not explicitly teach receiving a seller account number corresponding to the seller and the shipper, retrieving first seller information of the seller from a first data structure associated with the shipper, wherein the first seller information is based on the seller account number, retrieving from the data structure, second seller information of the seller, wherein the second seller information is based on the seller account number, wherein the second seller information is different from the first seller information, and transforming the first seller information and the second seller information to a standardized format. Further, Glushko does not explicitly teach transmitting a confirmation request to the seller when the transformed first seller information does not match the transformed second seller information and transmitting an update request to the shipper when the transformed first seller information matches the transformed second seller information, wherein the update request includes an update to the first data structure containing the first seller information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/OMAR ZEROUAL/Primary Examiner, Art Unit 3628